Memorandum. The order of the Appellate Division should be affirmed, without costs. The record, in our view, supports the conclusion — reached by the Appellate Division when it denied the petitioners-appellants ’ motion in the criminal case to dismiss the indictment —that there had been no denial of the constitutional right to a speedy trial in view of the fact that they had acquiesced in the delay complained of. On the procedural issue, we do not believe that the extraordinary remedy of prohibition is proper under the circumstances of this case.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitbl and Jasen concur.
Order affirmed.